Citation Nr: 0943617	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-39 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to receipt of VA compensation at a rate in 
excess of 5 percent during incarceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The Veteran had active military service from April 1966 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision and a May 
2005 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran contends that the evaluation assigned his 
service-connected PTSD does not accurately reflect the 
severity of that disorder.  The record shows that he has not 
attended a VA examination in connection with the PTSD claim.

The Veteran has been incarcerated for a felony since May 
2002, with a sentence of 12 years to life, and an earliest 
possible parole date of late 2011.  He consequently was 
unable to report for VA psychiatric examinations scheduled 
for March 2005 and June 2008.  In a June 2008 statement, the 
Veteran indicated that he would report for an examination if 
VA could arrange for one through his incarcerating facility.  

Although VA's ability to provide assistance to incarcerated 
Veterans is limited by the circumstances of the imprisonment, 
VA adjudicators must "tailor their assistance to the 
peculiar circumstances of confinement.  Such individuals are 
entitled to the same care and consideration given to their 
fellow Veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 
(1995), quoting Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

To this end, VA provides guidelines for the examination of 
incarcerated Veterans.  Specifically, the AOJ or the local 
Veterans Health Administration (VHA) Medical Examination 
Coordinator is to confer with prison authorities to determine 
whether the Veteran should be escorted to a VA medical 
facility for examination by VHA personnel.  If not, the 
Veteran may be examined at the prison by (1) VHA personnel; 
(2) prison medical providers at VA expense; or (3) fee-basis 
providers contracted by VHA.  See VA ADJUDICATION PROCEDURE 
MANUAL, M21-1MR, Part III.iv.3.A.11.d (2008).  There is no 
indication that VA sought to obtain an examination under 
these guidelines.  The Board therefore will remand the case 
to afford the Veteran the due process to which he is 
entitled.

The Veteran is clearly unemployed, given his incarceration 
for a number of years.  He has essentially argued that his 
PTSD has caused his unemployment.  In Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009), the United States Court of 
Appeals for Veterans Claims (Court) held that request for a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU), whether 
expressly raised by a veteran or reasonably raised by the 
record, is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to a TDIU is based has already been found to be 
service connected, as part of a claim for increased 
compensation.  

Given the Veteran's contentions regarding his employability, 
the Board finds that the issue of a TDIU has been raised, and 
must be adjudicated as part of the instant appeal.

Turning to the other issue on appeal, the Veteran's PTSD, 
which is the only disability for which service connection is 
in effect, is currently evaluated as 10 percent disabling.  
Given his incarceration since May 2002, the applicable 
regulation provides that the Veteran may only receive 
compensation at half of the assigned disability rating, or 5 
percent.  See 38 C.F.R. § 3.665(d) (2009).  The same 
regulation provides that where a Veteran is entitled to a 
disability rating in excess of 20 percent, he or she may 
receive compensation equal to the 10 percent level.  
Consequently, the ultimate disposition of the PTSD issue may 
impact the determination as to whether the Veteran is 
entitled to receive VA compensation at a rate in excess of 5 
percent during incarceration.  The Board will defer 
adjudication of the latter issue at this time.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Make arrangements for an examination 
of the incarcerated Veteran, using the 
guidelines established in VA ADJUDICATION 
PROCEDURE MANUAL, M21-1MR, Part 
III.iv.3.A.11.d.  All efforts to schedule 
this examination should be fully 
documented.  Such examination should 
determine the extent of his service-
connected PTSD.  The examiner should 
indicate with respect to each of the 
psychiatric symptoms identified under the 
schedular criteria for rating mental 
disorders whether such symptom is a 
symptom of the veteran's service-
connected PTSD.  The examiner should also 
provide an opinion concerning the degree 
of social and industrial impairment 
resulting from the veteran's service-
connected PTSD, to include whether it 
renders the veteran unable to obtain or 
maintain substantially gainful 
employment, and a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.  
The rationale for all opinions expressed 
should be explained.  The claims file 
must be made available to and reviewed by 
the examiner.  The examination report is 
to reflect that such a review of the 
claims file was made. 

2.  The RO should then readjudicate the 
issues on appeal.  With respect to the 
matter of the proper initial disability 
rating for PTSD, the RO should consider 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration, and should consider 
whether a TDIU is warranted.  If the 
benefit sought on appeal is not granted 
in full the RO must issue a supplemental 
statement of the case, which should 
include the law and regulations 
pertaining to a claim for TDIU, and 
provide the appellant and his 
representative an opportunity to respond.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009). 




_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


